I respectfully concur with the majority opinion herein and add a few brief comments as to the third assignment of error. *Page 275 
Appellant argues that the trial court failed to state a basis for granting a new trial, which constitutes reversible error under Civ.R. 59(B) and Civ.R. 60. The trial court set for hearing appellee's motion for new trial on October 17, 1994. No one appeared on behalf of appellant at that hearing. Counsel for appellee appeared and addressed the court. Appellee's counsel represented to the court that additional evidence had been discovered since the date of the original trial in this matter. Appellee's counsel indicated that this newly discovered evidence would reflect that evidence presented at the trial by appellant was false.
At the end of the hearing the court indicated that it would grant a new trial and entered judgment accordingly on the basis of "good cause shown."
The trial court's judgment entry stating the grounds as being for "good cause shown" and read in conjunction with appellee's motion and the hearing thereon states sufficient grounds for the trial court's proper exercise of its discretion.
I concur that appellant's assignments of error herein are without merit.